    Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 1 of 24        PageID #: 921




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

PAUL EDWARD SHIELDS, JR.,                  )
   Plaintiff,                              )
                                           )
v.                                         )    CIVIL ACTION NO. 1:19-00184-N
                                           )
ANDREW M. SAUL,                            )
Commissioner of Social Security,           )
   Defendant.                              )

                    MEMORANDUM OPINION AND ORDER

        Plaintiff Paul Edward Shields, Jr. brought this action under 42 U.S.C. §§

405(g) and 1383(c)(3) seeking judicial review of a final decision of the Defendant

Commissioner of Social Security (“the Commissioner”) partially denying his

applications for a period of disability and disability insurance benefits (“DIB”) under

Title II of the Social Security Act, 42 U.S.C. § 401, et seq., and for supplemental

security income (“SSI”) under Title XVI of the Social Security Act, 42 U.S.C. § 1381,

et seq. 1 Upon due consideration of the parties’ briefs (Docs. 11, 13) and those

portions of the administrative record (Doc. 9) relevant to the issues raised, the

Court finds that the Commissioner’s final decision is due to be AFFIRMED.2



1 “Title II of the Social Security Act (Act), 49 Stat. 620, as amended, provides for the
payment of insurance benefits to persons who have contributed to the program and
who suffer from a physical or mental disability. 42 U.S.C. § 423(a)(1)(D) (1982 ed.,
Supp. III). Title XVI of the Act provides for the payment of disability benefits to
indigent persons under the Supplemental Security Income (SSI) program. §
1382(a).” Bowen v. Yuckert, 482 U.S. 137, 140 (1987).

2 With the consent of the parties, the Court has designated the undersigned
Magistrate Judge to conduct all proceedings and order the entry of judgment in this
civil action, in accordance with 28 U.S.C. § 636(c), Federal Rule of Civil Procedure
 Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 2 of 24            PageID #: 922




                          I.     Procedural Background

      Shields filed the subject applications for a period of disability, DIB, and SSI

with the Social Security Administration (“SSA”) on March 8, 2016. After they were

initially denied, Shields requested a hearing before an Administrative Law Judge

(“ALJ”) with the SSA’s Office of Disability Adjudication and Review. Such a hearing

was held on December 5, 2017. On May 30, 2018, the ALJ issued a partially

favorable decision on Shields’s applications, finding him not entitled to a period of

disability and DIB, but entitled to SSI benefits beginning March 31, 2017. (See Doc.

9, PageID.54-74).

      The Commissioner’s decision on Shields’s applications became final when the

Appeals Council for the Office of Disability Adjudication and Review denied his

request for review of the ALJ’s decision on February 10, 2019. (See id., PageID.43-

47). Shields subsequently brought this action under §§ 405(g) and 1383(c)(3) for

judicial review of the Commissioner’s final decision. See 42 U.S.C. § 1383(c)(3) (“The

final determination of the Commissioner of Social Security after a hearing [for SSI

benefits] shall be subject to judicial review as provided in section 405(g) of this title

to the same extent as the Commissioner’s final determinations under section 405 of

this title.”); 42 U.S.C. § 405(g) (“Any individual, after any final decision of the

Commissioner of Social Security made after a hearing to which he was a party,

irrespective of the amount in controversy, may obtain a review of such decision by a

civil action commenced within sixty days after the mailing to him of notice of such


73, and S.D. Ala. GenLR 73. (See Docs. 18, 19). With the Court’s consent, the
parties jointly waived the opportunity to present oral argument. (See Docs. 17, 20).
 Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 3 of 24           PageID #: 923




decision or within such further time as the Commissioner of Social Security may

allow.”); Ingram v. Comm'r of Soc. Sec. Admin., 496 F.3d 1253, 1262 (11th Cir.

2007) (“The settled law of this Circuit is that a court may review, under sentence

four of section 405(g), a denial of review by the Appeals Council.”).

                            II.    Standards of Review

      “In Social Security appeals, [the Court] must determine whether the

Commissioner’s decision is ‘ “supported by substantial evidence and based on proper

legal standards. Substantial evidence is more than a scintilla and is such relevant

evidence as a reasonable person would accept as adequate to support a conclusion.” ’

” Winschel v. Comm'r of Soc. Sec., 631 F.3d 1176, 1178 (11th Cir. 2011) (quoting

Crawford v. Comm'r of Soc. Sec., 363 F.3d 1155, 1158 (11th Cir. 2004) (per curiam)

(internal citation omitted) (quoting Lewis v. Callahan, 125 F.3d 1436, 1439 (11th

Cir. 1997))). In reviewing the Commissioner’s factual findings, the Court “ ‘may not

decide the facts anew, reweigh the evidence, or substitute our judgment for that of

the [Commissioner].’ ” Id. (quoting Phillips v. Barnhart, 357 F.3d 1232, 1240 n.8

(11th Cir. 2004) (alteration in original) (quoting Bloodsworth v. Heckler, 703 F.2d

1233, 1239 (11th Cir. 1983))). “ ‘Even if the evidence preponderates against the

[Commissioner]’s factual findings, [the Court] must affirm if the decision reached is

supported by substantial evidence.’ ” Ingram, 496 F.3d at 1260 (quoting Martin v.

Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)).

      Put another way, “[u]nder the substantial evidence standard, we cannot look

at the evidence presented to [an administrative agency] to determine if
    Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 4 of 24      PageID #: 924




interpretations of the evidence other than that made by the [agency] are possible.

Rather, we review the evidence that was presented to determine if the findings

made by the [agency] were unreasonable. To that end, [judicial] inquiry is highly

deferential and we consider only whether there is substantial evidence for the

findings made by the [agency], not whether there is substantial evidence for some

other finding that could have been, but was not, made. That is, even if the evidence

could support multiple conclusions, we must affirm the agency's decision unless

there is no reasonable basis for that decision.” Adefemi v. Ashcroft, 386 F.3d 1022,

1029 (11th Cir. 2004) (en banc) (citations and quotation omitted).3

          “Yet, within this narrowly circumscribed role, [courts] do not act as

automatons. [A court] must scrutinize the record as a whole to determine if the



3 See also Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th Cir. 1991) (per curiam)
(“The court need not determine whether it would have reached a different result
based upon the record” because “[e]ven if we find that the evidence preponderates
against the [Commissioner]'s decision, we must affirm if the decision is supported
by substantial evidence.”); Edwards v. Sullivan, 937 F.2d 580, 584 n.3 (11th Cir.
1991) (under the substantial evidence standard, “we do not reverse the
[Commissioner] even if this court, sitting as a finder of fact, would have reached a
contrary result…”); Hunter v. Soc. Sec. Admin., Comm'r, 808 F.3d 818, 822 (11th
Cir. 2015) (“In light of our deferential review, there is no inconsistency in finding
that two successive ALJ decisions are supported by substantial evidence even when
those decisions reach opposing conclusions. Faced with the same record, different
ALJs could disagree with one another based on their respective credibility
determinations and how each weighs the evidence. Both decisions could nonetheless
be supported by evidence that reasonable minds would accept as adequate.”);
Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991) (“Substantial evidence may
even exist contrary to the findings of the ALJ, and we may have taken a different
view of it as a factfinder. Yet, if there is substantially supportive evidence, the
findings cannot be overturned.”); Edlund v. Massanari, 253 F.3d 1152, 1156 (9th
Cir. 2001), as amended on reh'g (Aug. 9, 2001) (“If the evidence is susceptible to
more than one rational interpretation, the court may not substitute its judgment for
that of the Commissioner.”).
    Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 5 of 24       PageID #: 925




decision reached is reasonable and supported by substantial evidence[.]”

Bloodsworth, 703 F.2d at 1239 (citations and quotation omitted). See also Owens v.

Heckler, 748 F.2d 1511, 1516 (11th Cir. 1984) (per curiam) (“We are neither to

conduct a de novo proceeding, nor to rubber stamp the administrative decisions that

come before us. Rather, our function is to ensure that the decision was based on a

reasonable and consistently applied standard, and was carefully considered in light

of all the relevant facts.”). “In determining whether substantial evidence exists, [a

court] must…tak[e] into account evidence favorable as well as unfavorable to the

[Commissioner’s] decision.” Chester v. Bowen, 792 F.2d 129, 131 (11th Cir. 1986). If

a court determines that the Commissioner reached his decision by focusing upon

one aspect of the evidence and ignoring other parts of the record[, i]n such

circumstances [the court] cannot properly find that the administrative decision is

supported by substantial evidence. It is not enough to discover a piece of evidence

which supports that decision, but to disregard other contrary evidence.” McCruter v.

Bowen, 791 F.2d 1544, 1548 (11th Cir. 1986). Nevertheless, “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ’s decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 1211 (11th Cir. 2005)

(per curiam) (quotation and brackets omitted)). 4



4   Moreover, “district court judges are not required to ferret out delectable facts
 Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 6 of 24          PageID #: 926




buried in a massive record,” Chavez v. Sec'y Fla. Dep't of Corr., 647 F.3d 1057, 1061
(11th Cir. 2011) (28 U.S.C. § 2254 habeas proceedings), and “ ‘[t]here is no burden
upon the district court to distill every potential argument that could be made based
on the materials before it…’ ” Solutia, Inc. v. McWane, Inc., 672 F.3d 1230, 1239
(11th Cir. 2012) (per curiam) (Fed. R. Civ. P. 56 motion for summary judgment)
(quoting Resolution Trust Corp. v. Dunmar Corp., 43 F.3d 587, 599 (11th Cir. 1995)
(en banc)) (ellipsis added). The Eleventh Circuit Court of Appeals, whose review of
Social Security appeals “is the same as that of the district court[,]” Miles v. Chater,
84 F.3d 1397, 1400 (11th Cir. 1996) (per curiam), generally deems waived claims of
error not fairly raised in the district court. See Stewart v. Dep’t of Health & Human
Servs., 26 F.3d 115, 115-16 (11th Cir. 1994) (“As a general principle, [the court of
appeals] will not address an argument that has not been raised in the district
court…Because Stewart did not present any of his assertions in the district court,
we decline to consider them on appeal.” (applying rule in appeal of judicial review
under 42 U.S.C. §§ 405(g), 1383(c)(3)); Crawford, 363 F.3d at 1161 (same); Hunter
v. Comm’r of Soc. Sec., 651 F. App'x 958, 962 (11th Cir. 2016) (per curiam)
(unpublished) (same); Cooley v. Comm'r of Soc. Sec., 671 F. App'x 767, 769 (11th
Cir. 2016) (per curiam) (unpublished) (“As a general rule, we do not consider
arguments that have not been fairly presented to a respective agency or to the
district court. See Kelley v. Apfel, 185 F.3d 1211, 1215 (11th Cir. 1999) (treating as
waived a challenge to the administrative law judge’s reliance on the testimony of a
vocational expert that was ‘not raise[d] . . . before the administrative agency or the
district court’).”); In re Pan Am. World Airways, Inc., Maternity Leave Practices &
Flight Attendant Weight Program Litig., 905 F.2d 1457, 1462 (11th Cir. 1990) (“[I]f
a party hopes to preserve a claim, argument, theory, or defense for appeal, she must
first clearly present it to the district court, that is, in such a way as to afford the
district court an opportunity to recognize and rule on it.”); Jones v. Apfel, 190 F.3d
1224, 1228 (11th Cir. 1999) (applying In re Pan American World Airways in Social
Security appeal); Sorter v. Soc. Sec. Admin., Comm'r, 773 F. App'x 1070, 1073 (11th
Cir. 2019) (per curiam) (unpublished) (“Sorter has abandoned on appeal the issue of
whether the ALJ adequately considered her testimony regarding the side effects of
her pain medication because her initial brief simply mentions the issue without
providing any supporting argument. See Singh v. U.S. Att’y Gen., 561 F.3d 1275,
1278–79 (11th Cir. 2009) (explaining that ‘simply stating that an issue exists,
without further argument or discussion, constitutes abandonment of that issue’).”);
Figuera v. Comm'r of Soc. Sec., 819 F. App'x 870, 871 n.1 (11th Cir. 2020) (per
curiam) (unpublished) (“Figuera also argues the ALJ failed to properly assess her
credibility … However, Figuera did not adequately raise this issue in her brief
before the district court. She raised the issue only summarily, without any citations
to the record or authority. See Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678,
681 (11th Cir. 2014) (noting that a party ‘abandons a claim when he either makes
only passing references to it or raises it in a perfunctory manner without supporting
arguments and authority’). As a result, we do not address the sufficiency of the
 Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 7 of 24             PageID #: 927




      The “substantial evidence” “standard of review applies only to findings of

fact. No similar presumption of validity attaches to the [Commissioner]’s

conclusions of law, including determination of the proper standards to be applied in

reviewing claims.” MacGregor v. Bowen, 786 F.2d 1050, 1053 (11th Cir. 1986)

(quotation omitted). Accord, e.g., Wiggins v. Schweiker, 679 F.2d 1387, 1389 (11th

Cir. 1982) (“Our standard of review for appeals from the administrative denials of

Social Security benefits dictates that ‘(t)he findings of the Secretary as to any fact, if

supported by substantial evidence, shall be conclusive ....’ 42 U.S.C.A. s 405(g) … As

is plain from the statutory language, this deferential standard of review is

applicable only to findings of fact made by the Secretary, and it is well established

that no similar presumption of validity attaches to the Secretary’s conclusions of

law, including determination of the proper standards to be applied in reviewing

claims.” (some quotation marks omitted)). This Court “conduct[s] ‘an exacting

examination’ of these factors.” Miles v. Chater, 84 F.3d 1397, 1400 (11th Cir. 1996)

(per curiam) (quoting Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990)). “

‘The [Commissioner]’s failure to apply the correct law or to provide the reviewing

court with sufficient reasoning for determining that the proper legal analysis has

been conducted mandates reversal.’ ” Ingram, 496 F.3d at 1260 (quoting Cornelius

v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991)). Accord Keeton v. Dep't of

Health & Human Servs., 21 F.3d 1064, 1066 (11th Cir. 1994).

      In sum, courts “review the Commissioner’s factual findings with deference



ALJ's credibility finding.”).
    Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 8 of 24       PageID #: 928




and the Commissioner’s legal conclusions with close scrutiny.” Doughty v. Apfel, 245

F.3d 1274, 1278 (11th Cir. 2001). See also Moore v. Barnhart, 405 F.3d 1208, 1211

(11th Cir. 2005) (per curiam) (“In Social Security appeals, we review de novo the

legal principles upon which the Commissioner's decision is based. Chester v. Bowen,

792 F.2d 129, 131 (11th Cir. 1986). However, we review the resulting decision only

to determine whether it is supported by substantial evidence. Crawford v. Comm’r

of Soc. Sec., 363 F.3d 1155, 1158–59 (11th Cir. 2004).”). It is also important to note

that a court cannot “affirm simply because some rationale might have supported the

[Commissioner]’ conclusion[,]” as “[s]uch an approach would not advance the ends of

reasoned decision making.” Owens, 748 F.2d at 1516. Rather, “an agency’s order

must be upheld, if at all, on the same basis articulated in the order by the agency

itself.” Fed. Power Comm'n v. Texaco Inc., 417 U.S. 380, 397, 94 S. Ct. 2315, 41 L.

Ed. 2d 141 (1974) (quotation omitted). See also Newton v. Apfel, 209 F.3d 448, 455

(5th Cir. 2000) (“The ALJ’s decision must stand or fall with the reasons set forth in

the ALJ’s decision, as adopted by the Appeals Council.”); Nance v. Soc. Sec. Admin.,

Comm'r, 781 F. App’x 912, 921 (11th Cir. 2019) (per curiam) (unpublished) 5

(“Agency actions … must be upheld on the same bases articulated in the agency's

order.” (citing Texaco Inc., 417 U.S. at 397, and Newton, 209 F.3d at 455)).

        Eligibility for DIB and SSI requires that a claimant be “disabled,” 42 U.S.C.

§§ 423(a)(1)(E), 1382(a)(1)-(2), meaning that the claimant is unable “to engage in


5In this circuit, “[u]npublished opinions are not considered binding precedent, but
they may be cited as persuasive authority.” 11th Cir. R. 36-2. See also Henry v.
Comm'r of Soc. Sec., 802 F.3d 1264, 1267 n.1 (11th Cir. 2015) (per curiam) (“Cases
printed in the Federal Appendix are cited as persuasive authority.”).
    Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 9 of 24        PageID #: 929




any substantial gainful activity by reason of a medically determinable physical or

mental impairment ... which has lasted or can be expected to last for a continuous

period of not less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A).

        The Social Security Regulations outline a five-step, sequential
        evaluation process used to determine whether a claimant is disabled:
        (1) whether the claimant is currently engaged in substantial gainful
        activity; (2) whether the claimant has a severe impairment or
        combination of impairments; (3) whether the impairment meets or
        equals the severity of the specified impairments in the Listing of
        Impairments; (4) based on a residual functional capacity (“RFC”)
        assessment, whether the claimant can perform any of his or her past
        relevant work despite the impairment; and (5) whether there are
        significant numbers of jobs in the national economy that the claimant
        can perform given the claimant's RFC, age, education, and work
        experience.

Winschel, 631 F.3d at 1178 (citing 20 C.F.R. §§ 404.1520(a)(4)(i)-(v), 416.920(a)(4)(i)-

(v); Phillips, 357 F.3d at 1237-39).6

        “These regulations place a very heavy burden on the claimant to demonstrate

both a qualifying disability and an inability to perform past relevant work.” Moore,

405 F.3d at 1211 (citing Spencer v. Heckler, 765 F.2d 1090, 1093 (11th Cir. 1985)).

“In determining whether the claimant has satisfied this initial burden, the

examiner must consider four factors: (1) objective medical facts or clinical findings;

(2) the diagnoses of examining physicians; (3) evidence of pain; and (4) the

claimant’s age, education, and work history.” Jones v. Bowen, 810 F.2d 1001, 1005

(11th Cir. 1986) (per curiam) (citing Tieniber v. Heckler, 720 F.2d 1251, 1253 (11th

Cir. 1983) (per curiam)). “These factors must be considered both singly and in



6 The Court will hereinafter use “Step One,” “Step Two,” etc. when referencing
individual steps of this five-step sequential evaluation.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 10 of 24        PageID #: 930




combination. Presence or absence of a single factor is not, in itself, conclusive.”

Bloodsworth, 703 F.2d at 1240 (citations omitted).

      If, in Steps One through Four of the five-step evaluation, a claimant proves

that he or she has a qualifying disability and cannot do his or her past relevant

work, it then becomes the Commissioner’s burden, at Step Five, to prove that the

claimant is capable—given his or her age, education, and work history—of engaging

in another kind of substantial gainful employment that exists in the national

economy. Jones v. Apfel, 190 F.3d 1224, 1228 (11th Cir. 1999); Sryock v. Heckler,

764 F.2d 834, 836 (11th Cir. 1985). Finally, although the “claimant bears the

burden of demonstrating the inability to return to [his or] her past relevant work,

the Commissioner of Social Security has an obligation to develop a full and fair

record.” Shnorr v. Bowen, 816 F.2d 578, 581 (11th Cir. 1987). See also Ellison v.

Barnhart, 355 F.3d 1272, 1276 (11th Cir. 2003) (per curiam) (“It is well-established

that the ALJ has a basic duty to develop a full and fair record. Nevertheless, the

claimant bears the burden of proving that he is disabled, and, consequently, he is

responsible for producing evidence in support of his claim.” (citations omitted)).

“This is an onerous task, as the ALJ must scrupulously and conscientiously probe

into, inquire of, and explore for all relevant facts. In determining whether a

claimant is disabled, the ALJ must consider the evidence as a whole.” Henry v.

Comm'r of Soc. Sec., 802 F.3d 1264, 1267 (11th Cir. 2015) (per curiam) (citation and

quotation omitted).
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 11 of 24           PageID #: 931




      When, as here, the ALJ denies benefits and the Appeals Council denies

review of that decision, the Court “review[s] the ALJ’s decision as the

Commissioner’s final decision.” Doughty, 245 F.3d at 1278. But “when a claimant

properly presents new evidence to the Appeals Council, a reviewing court must

consider whether that new evidence renders the denial of benefits erroneous.”

Ingram, 496 F.3d at 1262. Nevertheless, “when the [Appeals Council] has denied

review, [the Court] will look only to the evidence actually presented to the ALJ in

determining whether the ALJ’s decision is supported by substantial evidence.”

Falge v. Apfel, 150 F.3d 1320, 1323 (11th Cir. 1998).

                      III.   Summary of the ALJ’s Decision

      At Step One, the ALJ determined that Shields met the applicable insured

status requirements through June 30, 2016, and that he had not engaged in

substantial gainful activity since the alleged disability onset date of June 30, 2012.7

(Doc. 9, PageID.61). At Step Two, the ALJ determined that Shields had the

following severe impairments: degenerative disc disease of the lumbar spine–status

post laminectomy and discectomy, chrondromalacia patella of the right knee;

degenerative joint disease of the right knee; coronary artery disease with stenting;

hyperlipidemia; obesity; post-traumatic stress disorder; and depressive disorder.

(Id., PageID.61-62). At Step Three, the ALJ found that Shields did not have an



7 “For DIB claims, a claimant is eligible for benefits where she demonstrates
disability on or before the last date for which she were insured. 42 U.S.C. §
423(a)(1)(A) (2005). For SSI claims, a claimant becomes eligible in the first month
where she is both disabled and has an SSI application on file. 20 C.F.R. § 416.202–
03 (2005).” Moore, 405 F.3d at 1211.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 12 of 24          PageID #: 932




impairment or combination of impairments that met or equaled the severity of a

specified impairment in Appendix 1 of the Listing of Impairments, 20 C.F.R. § 404,

Subpt. P, App. 1. (Id., PageID.62-64).

        At Step Four,8 the ALJ determined that Shields had the residual functional

capacity (RFC) “to perform light work as defined in 20 CFR 404.1567(b) and

416.967(b)[9] with additional limitations[: Shields] could never climb a ladder, rope



8   At Step Four,

        the ALJ must assess: (1) the claimant's residual functional capacity
        (“RFC”); and (2) the claimant's ability to return to her past relevant
        work. 20 C.F.R. § 404.1520(a)(4)(iv). As for the claimant's RFC, the
        regulations define RFC as that which an individual is still able to do
        despite the limitations caused by his or her impairments. 20 C.F.R. §
        404.1545(a). Moreover, the ALJ will “assess and make a finding about
        [the claimant's] residual functional capacity based on all the relevant
        medical and other evidence” in the case. 20 C.F.R. § 404.1520(e).
        Furthermore, the RFC determination is used both to determine
        whether the claimant: (1) can return to her past relevant work under
        the fourth step; and (2) can adjust to other work under the fifth
        step…20 C.F.R. § 404.1520(e).

        If the claimant can return to her past relevant work, the ALJ will
        conclude that the claimant is not disabled. 20 C.F.R. §
        404.1520(a)(4)(iv) & (f). If the claimant cannot return to her past
        relevant work, the ALJ moves on to step five.

        In determining whether [a claimant] can return to her past relevant
        work, the ALJ must determine the claimant's RFC using all relevant
        medical and other evidence in the case. 20 C.F.R. § 404.1520(e). That
        is, the ALJ must determine if the claimant is limited to a particular
        work level. See 20 C.F.R. § 404.1567. Once the ALJ assesses the
        claimant’s RFC and determines that the claimant cannot return to her
        prior relevant work, the ALJ moves on to the fifth, and final, step.

Phillips, 357 F.3d at 1238-39 (footnote omitted).

9   “To determine the physical exertion requirements of different types of employment
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 13 of 24           PageID #: 933




or scaffold[;] could never kneel or crawl[;] could occasionally climb ramps and stairs,

balance, stoop, and crouch[;] would need to avoid work at unprotected heights and

around hazardous machinery[;] would need to avoid concentrated exposure to

temperature extremes and wetness and avoid exposure to uneven terrain, slippery,

icy, and wet surfaces[;] would require the use of an assistive device for ambulation[;]

could understand, remember, and carry out simple, repetitive instructions and

could persist at that level of complexity for eight hours a day, five days a week

consistently[;] would need to avoid more than casual interaction with the general

public and could have occasional interaction with co-workers and supervisors for

non-collaborative work, defined as work not dependent on working in concert with

others to achieve a desired outcome or result[; and] could adapt to routine changes

in a work setting that are occasional in nature and gradually introduced.” (Doc. 9,

PageID.64-71). Based on the RFC and the testimony of a vocational expert,10 the

ALJ determined that Shields was unable to perform any past relevant work. (Doc.

9, PageID.71).

      At Step Five, after considering additional testimony from the vocational



in the national economy, the Commissioner classifies jobs as sedentary, light,
medium, heavy, and very heavy. These terms are all defined in the regulations …
Each classification … has its own set of criteria.” Phillips, 357 F.3d at 1239 n.4. See
also 20 C.F.R. §§ 404.1567, 416.967.

10“A vocational expert is an expert on the kinds of jobs an individual can perform
based on his or her capacity and impairments. When the ALJ uses a vocational
expert, the ALJ will pose hypothetical question(s) to the vocational expert to
establish whether someone with the limitations that the ALJ has previously
determined that the claimant has will be able to secure employment in the national
economy.” Phillips, 357 F.3d at 1240.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 14 of 24         PageID #: 934




expert, the ALJ found that, prior to March 31, 2017 there existed a significant

number of other jobs in the national economy that Shields could perform given his

RFC, age, education, and work experience. Therefore, the ALJ found that Shields

was not under a disability within the meaning of the Social Security Act through his

June 30, 2015 date last insured, and was thus not entitled to a period of disability

and DIB. However, the ALJ also determined that, under the Medical Vocational

Guidelines (often referred to as the “grids”),11 Shields became disabled on March 31,

2017, and was thus entitled to SSI benefits beginning on that date. (See id.,

PageID.72-74).

                                   IV.   Analysis

                                 A. Medical Opinion

      “ ‘Medical opinions are statements from physicians and psychologists or other


11An ALJ may determine whether a claimant has the ability to adjust to other work
in the national economy either by consulting a vocational expert, or “by applying the
Medical Vocational Guidelines[:]”

      Social Security regulations currently contain a special section called
      the Medical Vocational Guidelines. 20 C.F.R. pt. 404 subpt. P, app. 2.
      The Medical Vocational Guidelines (“grids”) provide applicants with an
      alternate path to qualify for disability benefits when their impairments
      do not meet the requirements of the listed qualifying impairments. The
      grids provide for adjudicators to consider factors such as age,
      confinement to sedentary or light work, inability to speak English,
      educational deficiencies, and lack of job experience. Each of these
      factors can independently limit the number of jobs realistically
      available to an individual. Combinations of these factors yield a
      statutorily-required finding of “Disabled” or “Not Disabled.”

Phillips, 357 F.3d at 1239–40.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 15 of 24            PageID #: 935




acceptable medical sources that reflect judgments about the nature and severity of

[the claimant's] impairment(s), including [the claimant’s] symptoms, diagnosis and

prognosis, what [the claimant] can still do despite impairment(s), and [the

claimant's] physical or mental restrictions.’ ”      Winschel, 631 F.3d at 1178-79

(quoting 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2)).       “There are three tiers of

medical opinion sources: (1) treating physicians; (2) nontreating, examining

physicians; and (3) nontreating, nonexamining physicians.” Himes v. Comm'r of

Soc. Sec., 585 F. App'x 758, 762 (11th Cir. 2014) (per curiam) (unpublished) (citing

20 C.F.R. §§ 404.1527(c)(1)-(2), 416.927(c)(1)-(2)). “In assessing medical opinions,

the ALJ must consider a number of factors in determining how much weight to give

to each medical opinion, including (1) whether the physician has examined the

claimant; (2) the length, nature, and extent of a treating physician's relationship

with the claimant; (3) the medical evidence and explanation supporting the

physician’s opinion; (4) how consistent the physician’s opinion is with the record as

a whole; and (5) the physician’s specialization.        These factors apply to both

examining and non-examining physicians.” Eyre v. Comm'r, Soc. Sec. Admin., 586

F. App'x 521, 523 (11th Cir. 2014) (per curiam) (unpublished) (internal citations

and quotation marks omitted) (citing 20 C.F.R. §§ 404.1527(c) & (e), 416.927(c) &

(e)). “These factors must be considered both singly and in combination. Presence or

absence of a single factor is not, in itself, conclusive.” Bloodsworth, 703 F.2d at 1240

(citation omitted). While “the ALJ is not required to explicitly address each of those

factors[,]” Lawton v. Comm'r of Soc. Sec., 431 F. App’x 830, 833 (11th Cir. 2011) (per
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 16 of 24          PageID #: 936




curiam) (unpublished), “the ALJ must state with particularity the weight given to

different medical opinions and the reasons therefor.” Winschel, 631 F.3d at 1179.12

      Among the medical opinions considered by the ALJ was that of Dr. Samuel

Williams, a non-examining state agency reviewing psychiatrist who performed a

mental RFC assessment on April 22, 2016, based on a review of Shields’s medical

record at the time. The ALJ assigned Dr. Williams’s opinion “great weight,” finding

it “generally consistent with the objective record.” (Doc. 9, PageID.69). In weighing

Dr. Williams’s opinion, the ALJ specifically discussed various aspects of the opinion,

including Dr. Williams’s assessment that Shields “would miss one to two days of

work a month due to his mental health impairments[;] should avoid excessive

workloads, quick decision-making, rapid changes, and multiple demands[, and] that

criticism from coworkers and supervisors should be supportive and non-

confrontational…” (Id.). Shields argues that, despite giving “great weight” to Dr.

Williams’s opinion, the ALJ reversibly erred by failing to account for those specific

portions of Dr. Williams’s opinion in the RFC. The undersigned, however, is not

persuaded.

      First, the ALJ only gave Dr. Williams’s opinion “great” weight, not



12     “The opinion of a treating physician…‘must be given substantial or
considerable weight unless “good cause” is shown to the contrary.’ ” Phillips, 357
F.3d at 1240 (quoting Lewis, 125 F.3d at 1440)). On the other hand, the opinions of
non-treating physicians “are not entitled to deference ...” McSwain v. Bowen, 814
F.2d 617, 619 (11th Cir. 1987) (per curiam).
       On January 18, 2017, the SSA substantially revised the regulations
governing how the Commissioner considers medical opinions. However, those
revisions apply only to claims filed on or after March 27, 2017, and are therefore
inapplicable to Shields’s present applications. See 20 C.F.R. §§ 404.1520c, 416.920c.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 17 of 24           PageID #: 937




“controlling” weight, and the opinion of a non-treating source, such as Dr. Williams,

is not entitled to controlling weight regardless. See Santos v. Soc. Sec. Admin.,

Comm'r, 731 F. App'x 848, 857 (11th Cir. 2018) (per curiam) (unpublished) (“An

ALJ generally gives an opinion from an examining physician greater weight than a

non-examining physician, but the agency's rules do not provide that an examining

physician's opinion may receive ‘controlling weight’ as a treating source might.”);

Social Security Ruling 96-2P, 1996 WL 374188, at *2 (July 2, 1996) (medical opinion

must come from a “treating source” in order to be entitled to “controlling weight”).

Second, the Eleventh Circuit Court of Appeals has held that “ ‘there is no rigid

requirement that the ALJ specifically refer to every piece of evidence in his decision,

so long as the ALJ's decision ... is not a broad rejection which is not enough to

enable [a reviewing court] to conclude that the ALJ considered [the claimant's]

medical condition as a whole.’ ” Mitchell v. Comm'r, Soc. Sec. Admin., 771 F.3d 780,

782 (11th Cir. 2014) (quoting Dyer v. Barnhart, 395 F.3d 1206, 121011 (11th Cir.

2005) (per curiam) (quotation and brackets omitted)). As the Commissioner’s brief

notes, this rule has been applied in situations where an ALJ gave great weight to a

medical opinion but failed to specifically address certain limitations therein. See

Coley v. Comm'r of Soc. Sec., 771 F. App'x 913, 917 (11th Cir. 2019) (per curiam)

(unpublished) (“The ALJ must state with particularity the weight given to different

medical opinions and the reasons for doing so … However, the ALJ is not required

to specifically address every aspect of an opinion or every piece of evidence in the

record. See Dyer, 395 F.3d at 1211.”); Adams v. Comm'r, Soc. Sec. Admin., 586 F.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 18 of 24             PageID #: 938




App'x 531, 534 (11th Cir. 2014) (per curiam) (unpublished) (“[T]he ALJ did not err

by failing to specifically address Adams’s neurologist’s opinion that she should avoid

frequent overhead reaching, and that she needed to take 5–minute breaks every 45

minutes, as his written decision made clear that he considered both the

neurologist's opinion and Adams’s medical condition as a whole. See Dyer, 395 F.3d

at 1211.”); Newberry v. Comm'r, Soc. Sec. Admin., 572 F. App'x 671, 672 (11th Cir.

2014) (per curiam) (unpublished) (similar); Keel-Desensi v. Berryhill, No. 8:17-CV-

2273-T-AEP, 2019 WL 1417326, at *4 (M.D. Fla. Mar. 29, 2019) (“[A]lthough the

ALJ did not explicitly incorporate Dr. Hughes’s functional limitation, she clearly

considered Plaintiff’s condition as a whole when formulating the RFC. See Dyer, 395

F.3d at 1211. Thus, because the ALJ is exclusively responsible for formulating the

RFC, and Dr. Hughes’s opinion was not entitled to any special deference, the ALJ

did not commit a reversible error by failing to incorporate every aspect of Dr.

Hughes’s opinion into the RFC…”). But see Watkins v. Comm'r of Soc. Sec., 457 F.

App'x 868, 871-72 (11th Cir. 2012) (per curiam) (unpublished) (finding reversible

error where ALJ gave great weight to a treating physician’s RFC but failed to

address a specific limitation therein).

      Here, after discussing Dr. Williams’s opinion, the ALJ stated: “The record on

the claimant’s depression and PTSD, such as having crying spells, financial impulse

control difficulties, and sudden outbursts, justifies restrictions to social interactions,

simple work-related decisions, time-off task, and low-pressure work. The claimant is

not further limited as the record … indicates the claimant has intact executive
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 19 of 24          PageID #: 939




function, judgment, memory, and concentration.” (Doc. 9, PageID.69). This

statement sufficiently indicates that the ALJ considered Dr. Williams’s opinion in

conjunction with the other record evidence, and explains why the ALJ found Dr.

Williams’s opinion – which again, was neither given nor entitled to controlling

weight – supported some limitations but not others when compared to the record as

a whole. 13 Shields’s argument that the ALJ, in giving “great weight” to Dr.

Williams’s opinion, was required to adopt it in full, is unavailing.

      Finally, Shields does not explain how the RFC’s limiting him to “simple,

repetitive instructions,” “casual interaction with the general public,” “occasional

interaction with co-workers and supervisors for non-collaborative work,” and “to

routine changes in a work setting that are occasional in nature and gradually

introduced,” is inconsistent with Dr. Williams’s opinion that Shields “should avoid

excessive workloads, quick decision-making, rapid changes, and multiple demands[,

and] that criticism from coworkers and supervisors should be supportive and non-

confrontational…” Moreover, as the Commissioner correctly points out, Dr.

Williams actually opined that Shields “may” miss one or two days a month due to

his mental impairments. (Doc. 9, PageID.143). The Eleventh Circuit has held that



13Moreover, as the Commissioner correctly points out, Dr. Williams actually opined
that Shields “may” miss one or two days a month due to his mental impairments.
(Doc. 9, PageID.143). The Eleventh Circuit has held that an ALJ need not account
for such non-definite statements in medical opinions. See Jacks v. Comm'r, Soc. Sec.
Admin., 688 F. App'x 814, 820 (11th Cir. 2017) (per curiam) (unpublished)
(“Because Dr. Koon's assessment was not definitive in concluding that Jacks
‘appears’ to have trouble dealing with stress and ‘may decompensate’ when stressed,
the ALJ appropriately gave that assessment less weight and did not specifically
include it in the RFC assessment.”).
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 20 of 24          PageID #: 940




an ALJ need not account for such non-definite statements in medical opinions. See

Jacks v. Comm'r, Soc. Sec. Admin., 688 F. App'x 814, 820 (11th Cir. 2017) (per

curiam) (unpublished) (“Because Dr. Koon's assessment was not definitive in

concluding that Jacks ‘appears’ to have trouble dealing with stress and ‘may

decompensate’ when stressed, the ALJ appropriately gave that assessment less

weight and did not specifically include it in the RFC assessment.”).

      In sum, Shields has failed to show reversible error in the ALJ’s consideration

of Dr. Williams’s medical opinion.

                  B.     Standing and Walking Requirements

      By finding that Shields could perform light work with no specific standing or

walking limitations, the ALJ necessarily determined that Shields could stand or

walk, off and on, for 6 hours in an 8-hour workday. See Freeman v. Barnhart, 220 F.

App'x 957, 960 (11th Cir. 2007) (per curiam) (unpublished) (noting that “light work

requires standing or walking, off and on, for a total of approximately 6 hours of an

8–hour workday” (quoting Social Security Ruling 83–10, 1983 WL 31251)). Shields

asserts that medical evidence from a Department of Veterans Affairs disability

evaluation he underwent supports greater limitations in his ability to stand and

walk. The undersigned finds that substantial evidence nevertheless supports the

RFC in this regard.

      Shields cites to medical records from a January 27, 2016 medical

examination at a Department of Veterans Affairs facility noting that Shields walked

with a “limp on the right side due to reported right knee pain[,]” had “a positive
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 21 of 24             PageID #: 941




patella inhibition test along with retropatella crepitus[,]” “reported the presence of

pain ‘inside the knee’ during the entire examination[,]” and “report[ed] that his

right knee condition had gotten significantly worse …, with aggravated pain after

prolonged standing and walking.” (Doc. 9, PageID.411-412, 415). The examining

nurse opined that Shields was “capable of engaging in modified and limited

sedentary and physical activities if he so chooses.” (Id., PageID.412).

      However, as the Commissioner points out, those examination notes also

stated that Shields’s right-side limp was “slight” and that he was wearing a

neoprene sleeve on the right knee, that x-rays showed only “mild degenerative

narrowing” in the right knee, and that “[p]hysical examination of the right knee

revealed no swelling/gross deformity and no apparent weakness or instability.” (Id.,

PageID.411-412). The nurse also assessed that Shields would have only mild

functional limitation due to chondromalacia, and no functional limitation due to

mild degenerative right-knee joint disease. (Id., PageID.411). The ALJ expressly

noted the VA nurse’s opinion that Shields was “capable of engaging in modified and

limited sedentary and physical activities,” but explained that the opinion did not

define “sedentary” and that it was therefore “difficult to apply the opinion towards

the exertional levels within the meaning of the Social Security Act.” (Id.,

PageID.69).

      Shields underwent a decompression laminectomy surgery on March 7, 2017.

(Id., PageID.712). The ALJ noted that Shields “still had low back pain with

radiation to his waist, abdomen, and right leg” seven weeks following the surgery,
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 22 of 24              PageID #: 942




but that Shields “could tolerate physical therapy after the surgery[,] and that

Shields “reported his pain to be a three out of ten, had no difficulty sitting,

balancing, or standing, and was observed to be improving significantly in terms of

both mobility and pain…” (Id., PageID.66 (citing PageID.752-776)). The ALJ also

observed that, at a pre-surgery examination on February 15, 2016, Shields was

noted to “move well … in spite of complaining of right lower extremity pain and

radiculopathy…” (Id. (citing PageID.383)). Shields points to a few notations in his

physical therapy notes indicating that he still experienced numbness in his right

foot, but the notes overall (id., PageID.752-776) are largely consistent with the

ALJ’s view that Shields tolerated physical therapy Shields points out that, at the

end of his physical therapy, an assessment indicated that he continued “to have

some difficulty standing…” (Id., PageID.753). However, that assessment also

recommended “begin[ning] a progressive walking program to improve standing

tolerance[,]” indicating that Shields’s ability to walk was good and that any

lingering difficulties with standing could be improved through exercise. (Id.). The

ALJ further noted that Shields had been prescribed a cane to assist in mobility. (See

id., PageID.67). And for what it’s worth, the stage agency medical consultant who

made an initial disability determination for Shields on April 22, 2016, based on

review of Shields’ medical records up to that date, limited Shields to a reduced

range of light work with no additional standing or walking limitations. (Id.,

PageID.68).14



14   Shields also cites to various diagnoses in the record, but fails to elaborate on their
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 23 of 24          PageID #: 943




      “The court need not determine whether it would have reached a different

result based upon the record” because “[e]ven if we find that the evidence

preponderates against the [Commissioner]'s decision, we must affirm if the decision

is supported by substantial evidence.” Barnes v. Sullivan, 932 F.2d 1356, 1358 (11th

Cir. 1991) (per curiam). And in reviewing a final decision of the Commissioner, the

Court may not decide the facts anew, reweigh the evidence, or substitute its

judgment for that of the Commissioner. Winschel, 631 F.3d at 1178. While Shields

has certainly shown that the record could support greater standing and walking

limitations than what the ALJ imposed, the ALJ’s decision is nevertheless a

rational view of the record and is supported by substantial evidence. Accordingly,

this Court must defer to the ALJ’s finding.

      No reversible error having been shown, the Court finds that the

Commissioner’s final decision denying Shields’s applications for benefits is therefore

due to be AFFIRMED.

                                 V.    Conclusion

      In accordance with the foregoing analysis, it is ORDERED that the

Commissioner’s final decision denying Shields’s March 8, 2016 applications for a

period of disability, DIB, and SSI is AFFIRMED under sentence four of 42 U.S.C. §

405(g).

      Final judgment shall issue separately in accordance with this order and


significance, instead appearing to inviting the Court to impermissibly reweigh the
evidence and substitute its judgment for the ALJ’s. Winschel, 631 F.3d at 1178.
Moreover, “the mere existence of these impairments does not reveal the extent to
which they limit [Shield’s] ability to work…” Moore, 405 F.3d at 1213 n.6.
Case 1:19-cv-00184-N Document 22 Filed 11/02/20 Page 24 of 24   PageID #: 944




Federal Rule of Civil Procedure 58.

      DONE and ORDERED this the 2nd day of November 2020.

                                      /s/ Katherine P. Nelson
                                      KATHERINE P. NELSON
                                      UNITED STATES MAGISTRATE JUDGE
